NovaDel Pharma Inc. Positioned for Growth NVDL.OB Forward Looking Statement Except for historical information contained herein, this presentation may contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements involve known and unknown risks and uncertainties that may cause the Company's actual results or outcomes to be materially different from those anticipated and discussed herein, including, but not limited to, the ability of third parties to commercialize the Company's products, the successful completion of its clinical trials, including pilot pharmacokinetic feasibility studies, the successful completion of its preclinical studies, the ability to develop products (independently and through collaborative arrangements), the Company's ability to obtain additional required financing to fund its research programs, the ability to commercialize and obtain FDA and other regulatory approvals for products under development, and the acceptance in the marketplace for oral spray products. The filing of an NDA with the FDA is an important step in the approval process in the United States. Acceptance for filing by the FDA does not mean that the NDA has been or will be approved, nor does it represent an evaluation of the adequacy of the data submitted. Further, the Company operates in industries where securities may be volatile and may be influenced by regulatory and other factors beyond the Company's control. In addition, our inability to maintain or enter into, and the risks resulting from our dependence upon, collaboration or contractual arrangements necessary for the development, manufacture, commercialization, marketing, sales and distribution of any of our products could materially impact the Company's actual results.Important factors that the Company believes might cause such differences are discussed in the risk factors detailed in the Company’s most recent Quarterly Report on Form 10-Q for the period ended March 31, 2011 filed with the Securities and Exchange Commission. In assessing forward-looking statements contained herein, if any, the reader is urged to carefully read all cautionary statements contained in such filings. NovaDel Technology •Patented technology •Rapid onset •Improved safety profile •Ease of use NovaMist Advantages NovaDel Opportunity •Two products, Zolpimist™ and NitroMist®, launched in Q1, 2011 •Duromist™ IND open and development plan initiated. NovaDel Team Team Member Previous Experience Steven Ratoff Chairman, President & CEO ProQuest Venture Partner; Axonyx; CIMA Labs; Brown-Forman; Bristol-Myers Squibb David Bergstrom, PhD SVP & COO Cardinal Health; Guilford Pharmaceuticals; Hoechst Marion Roussel; CIBA-Geigy Craig Johnson SVP & CFO Ardea Biosciences Board Member; TorreyPines Therapeutics; MitoKor; Price Waterhouse Positioned for Growth Zolpimist™ & Nitromist® Zolpimist™ •FDA-approved zolpidem oral spray for the treatment of insomnia •Zolpidem is the active ingredient in Ambien® •Advantage of oral spray version is ease-of-use •Insomnia market size$1.5 billion Zolpimist™ Zolpimist™ Nitromist® •FDA-approved nitroglycerine oral spray for the treatment of angina •Advantage of oral spray version is ease of use and durable potency •Current market size $200 million •Q2 royalties received of approximately Nitromist® Positioned for Growth Duromist™ Duromist™ •Duromist™ is sildenafil oral spray for the treatment of erectile dysfunction (ED) •Sildenafil is the active ingredient in Viagra® •Technology and regulatory pathway is the same as for our two approved and licensed products Erectile Dysfunction Market •Multi-billion dollar market •Viagra® dominates with half the market •Viagra® patent expires 2012 •Active generic market anticipated with innovative products in development for ED Viagra® and Duromist™ Viagra® Attributes •Improves important personal activity •Widespread consumer and cultural awareness •Extensive use •Well-defined, favorable safety and side effect profile •Wide dosing range enables dosing titration Duromist™ Potential Advantages •Faster onset of action •Improved Safety/Side Effect Profile •No food effect •Convenience and ease of use Positioned for Growth Duromist™ Clinical Program Duromist™ PK Trial Results Pharmacokinetics Results •20 mg of Duromist ™ is bioequivalent to 25mgViagra Tablet with respect to systemic exposure (AUC) •Tmax for the 20 mg oral spray dose was equivalent to the 25 mg Viagra® tablet •Increased AUC observed with the 20 and 30 mg oral spray doses compared to the Viagra® tablet is suggestive of transmucosal absorption •Lower rate of metabolite formation with the oral spray compared to the Viagra® tablet is consistent with transmucosal absorption Duromist™ PK Trial Results Safety and Tolerability Results •Excellent safety profile and well tolerated •No evidence of oral irritation •No serious adverse events reported after administration of up to 3 sprays of Duromist™ Duromist™ Development Plan • Completed modification of spray head to deliver 50mg equivalent in two sprays • Complete PK based clinical trials and file NDA •2012 - NDA approval •Focus development on Duromist 50mg equivalent dose •Continue development of improved product •Seeking a US/European licensee Duromist™ Strategy Financial Snapshot •Market cap ≈ $7 million •Shares outstanding ≈ 135 million •Cash balance estimated at ≥ $0.75 million at JUNE 30, 2011 •Zolpimist™ and Nitromist® launched in the market •Significant product opportunity in Duromist™ •Duromist development milestones clear and near term •Funding required to execute plan Positioned for Growth NovaDel Pharma Inc. Positioned for Growth NVDL.OB Duromist™ PK Trial Protocol Study Design •Randomized, single dose, four period, four treatment, open-label, crossover study under fasting conditions Study Subjects •Twenty-four healthy male adult subjects Dosing Regimen •1 spray (10 mg sildenafil) after an overnight fast given as a single dose •2 sprays (20 mgsildenafil) after an overnight fast given as a single dose •3 sprays (30 mgsildenafil) after an overnight fast given as a single dose •1 tablet of Viagra® (25 mg sildenafil) with 8 ounces water after an overnight fast given as a single dose Pharmacokinetic Sampling •0, 5, 10, 15, 20, 30, 45 minutes; 1, 1.5, 2, 3, 4, 6, 8, 10, 12, 16 and 24 hours post dose
